Citation Nr: 1113126	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a left foot disorder.

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for diabetes mellitus, Type II.

10.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Travel Board hearing before the Board.  The requested hearing was scheduled in December 2010.  The Veteran failed to appear, but requested that the hearing be rescheduled.  His motion to reschedule was granted in March 2011, and this Remand directs that the requested Travel Board hearing be rescheduled.  

Accordingly, the case is REMANDED for the following action:
Schedule the appellant for the requested Travel Board hearing before a Veterans Law Judge.  The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the appellant about the hearing.  After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


